Exhibit 10.1

GENERAL RELEASE AND NON-DISPARAGEMENT AGREEMENT
THIS GENERAL RELEASE AND NON-DISPARAGEMENT AGREEMENT (the "Agreement") is made
as of this 18th day of July, 2014, by and between Alpha Natural Resources
Services, LLC (the "Company") and Vaughn R. Groves ("Employee").
WHEREAS, the Employee is currently employed by the Company;
WHEREAS, Employee was designated by the Compensation Committee of the Board of
Directors (the "Board") of Alpha Natural Resources, Inc. (“Alpha”) to receive
certain severance benefits in the event of a termination of Employee's
employment under the circumstances set forth in the Key Employee Separation Plan
(the "Plan");
WHEREAS, an express condition of the Employee's entitlement to the payments and
benefits under the Plan is the execution without revocation of this Agreement
and, following the following the Date of Termination (defined below), his
execution without revocation of a General Release substantially in the form
attached hereto as Exhibit A (the "Release");
WHEREAS, the Employee and the Company mutually desire to effectuate a full and
final general release of all claims and rights the Employee may have against the
Company to the fullest extent permitted by law, excepting only those rights and
claims that cannot, as a matter of law, be released with this Agreement;
WHEREAS, the Employee and the Company mutually desire to terminate the
Employee's employment effective September 1, 2014 ("Date of Termination"); and
WHEREAS, the Company advises the Employee to consult with an attorney before
signing this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED by and between the Employee and the Company
as follows:
1.    Effective on the Date of Termination, the Employee's employment with the
Company and any of its affiliates and subsidiaries shall terminate and,
effective as of such time, the Employee hereby resigns from any and all
positions and offices he holds with the Company and/or its subsidiaries and
affiliates as of such date.
2.    (a)    The Employee, for and in consideration of the commitments of the
Company as set forth in Section 9 of this Agreement and the Plan, and intending
to be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, predecessors, subsidiaries and parents, and their
present or former officers, directors, managers, stockholders, employees,
members and agents, and its and their respective successors, assigns, heirs,
executors, and administrators and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Company (collectively, "Releasees") from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which the Employee ever had, now has, or hereafter may have, whether known or
unknown,




--------------------------------------------------------------------------------




or which the Employee's heirs, executors, or administrators may have, by reason
of any matter, cause or thing whatsoever, from any time prior to the date of
this Agreement, and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to the Employee's
employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974, and any other claims under any federal,
state or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys' fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.
(b)To the fullest extent permitted by law, and subject to the provisions of
Section 14 and Section 16 below, the Employee represents and affirms that the
Employee has not filed or caused to be filed on the Employee's behalf any
charge, complaint or claim for relief against the Company or any Releasee and,
to the best of the Employee's knowledge and belief, no outstanding charges,
complaints or claims for relief have been filed or asserted against the Company
or any Releasee on the Employee's behalf; and the Employee has not reported any
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company or any Releasee, to any member of the Company's or any Releasee's
legal or compliance departments, or to the ethics hotline, and has no knowledge
of any such improper, unethical or illegal conduct or activities. In the event
that there is outstanding any such charge, complaint or claim for relief,
Employee agrees to seek its immediate withdrawal and dismissal with prejudice.
In the event that for any reason said charge, complaint or claim for relief
cannot be immediately withdrawn with prejudice, Employee shall execute such
other papers or documents as the Company's counsel determines may be necessary
from time to time to have said charge, complaint or claim for relief dismissed
with prejudice at the earliest appropriate time. Nothing herein shall prevent
Employee from testifying in any cause of action when required to do so by
process of law or otherwise from engaging in activities set forth in Section 14.
Employee shall promptly inform the Company if called upon to testify on matters
relating to the Company.
(c)Employee does not waive any right to file a charge with the Equal Employment
Opportunity Commission ("EEOC") or participate in an investigation or proceeding
conducted by the EEOC, but explicitly waives any right to file a personal
lawsuit or receive monetary damages that the EEOC might recover if said charge
results in an EEOC lawsuit against the Company or Releasees.
(d)Employee does not waive the right to challenge the validity of this Agreement
as a release of claims arising under the federal Age Discrimination in
Employment Act.
(e)Employee does not waive rights or claims that may arise after the date this
Agreement is executed.

2



--------------------------------------------------------------------------------




3.    In consideration of the Company's agreements as set forth in Section 9
herein, the Employee agrees to comply with the limitations set forth in Sections
4 and 5 of this Agreement.
4.    Ownership and Protection of Intellectual Property and Confidential
Information.
(a)    All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee's employment by, or consulting with,
the Company or any of its affiliates, both before and after the date hereof
(whether during business hours or otherwise and whether on the Company's
premises or otherwise) which relate to the business, products or services of the
Company or its affiliates (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customer's organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names, marks, and any copyrightable work, trade mark, trade secret or other
intellectual property rights (whether or not composing confidential information,
and all writings or materials of any type embodying any of such items
(collectively, "Work Product")) shall be the sole and exclusive property of the
Company or a Company affiliate, as the case may be, and shall be treated as
"work for hire." It is recognized that Employee is an experienced executive in
the business of the Company and its affiliates and through several decades of
prior work in the industry acquired and retains knowledge, contacts, and
information which are not bound by this Section 4.
(b)    Employee shall promptly and fully disclose all Work Product to the
Company and shall cooperate and perform all actions reasonably requested by the
Company (whether during or after the term of employment) to establish, confirm
and protect the Company's and/or its affiliates' right, title and interest in
such Work Product. Without limiting the generality of the foregoing, Employee
agrees to assist the Company, at the Company's expense, to secure the Company's
and its affiliates' rights in the Work Product in any and all countries,
including the execution by Employee of all applications and all other
instruments and documents which the Company and/or its affiliates shall deem
necessary in order to apply for and obtain rights in such Work Product and in
order to assign and convey to the Company and/or its affiliates the sole and
exclusive right, title and interest in and to such Work Product. If the Company
is unable because of Employee's mental or physical incapacity or for any other
reason (including Employee's refusal to do so after request therefor is made by
the Company) to secure Employee's signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Work Product belonging to or assigned to the Company and/or its
affiliates pursuant to Section 4(a) above, then Employee by this Agreement
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee's agent and attorney-in-fact to act for and in Employee's
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents or
copyright registrations thereon with the same legal force and effect as if
executed by Employee. Employee agrees not to apply for or pursue any application
for any United States

3



--------------------------------------------------------------------------------




or foreign patents or copyright registrations covering any Work Product other
than pursuant to this Section in circumstances where such patents or copyright
registrations are or have been or are required to be assigned to the Company or
any of its affiliates.
(c)    Employee acknowledges that the businesses of the Company and its
affiliates are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company and/or its
affiliates use in their business to obtain a competitive advantage over their
competitors. Employee further acknowledges that protection of such confidential
business information and trade secrets against unauthorized disclosure and use
is of critical importance to the Company and its affiliates in maintaining their
competitive position. Employee acknowledges that by reason of Employee's duties
to, and association with, the Company and its affiliates, Employee has had and
will have access to, and has and will become informed of, confidential business
information which is a competitive asset of the Company and its affiliates.
Employee hereby agrees that Employee will not, at any time during or after his
employment by the Company, make any unauthorized disclosure of any confidential
business information or trade secrets of the Company or its affiliates, or make
any use thereof, except in the carrying out of his employment responsibilities
hereunder. Employee shall take all necessary and appropriate steps to safeguard
confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which the Employee's legal rights and obligations as an employee
or under this Agreement are at issue; provided, however, that the Employee
shall, to the extent practicable and lawful in any such events, give prior
notice to the Company of his intent to disclose any such confidential business
information in such context so as to allow the Company or its affiliates an
opportunity (which Employee will not oppose) to obtain such protective orders or
similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company and its affiliates would not
be considered confidential to the Company and its affiliates. Nothing herein
shall prevent Employee from testifying in any cause of action when required to
do so by process of law or otherwise from engaging in activities set forth in
Section 2(c) and Section 14 of this Agreement.
(d)    All written materials, records, and other documents made by, or coming
into the possession of, Employee during the period of Employee's employment by
the Company or thereafter which contain or disclose confidential business
information or trade secrets of the Company or its affiliates, or which relate
to Employee's Work Product described in Section 4(a) above, shall be and remain
the property of the Company, or its affiliates, as the case may be. Upon
termination of Employee's employment, for any reason, Employee promptly shall
deliver the same, and all copies thereof, to the Company.

4



--------------------------------------------------------------------------------




5.    Restrictive Covenants.
The Company's obligations to provide the payments and benefits set forth in the
Plan shall be expressly conditioned upon the Employee's covenants of
confidentiality and not to solicit as provided herein. In the event the Employee
breaches his obligations to the Company as provided herein, the Company's
obligations to provide the payments and benefits set forth in the Plan shall
cease without prejudice to any other remedies that may be available to the
Company.
(a)    If the Employee is receiving payments and benefits under the Plan,
Employee agrees that, for a period of one year following Employee's Date of
Termination (the "Restricted Period"), he will not solicit or induce any person
who is or was employed by any of the Company or its affiliates at any time
during such term or period (i) to interfere with the activities or businesses of
the Company or any of its affiliates or (ii) to discontinue his or her
employment with the Company or any of its affiliates.
(b)    If the Employee is receiving payments and benefits under the Plan, during
the Restricted Period, Employee will not, directly or indirectly, influence or
attempt to influence any customers, distributors or suppliers of the Company or
any of its affiliates to divert their business to any competitor of the Company
or any of its affiliates or in any way interfere with the relationship between
any such customer, distributor or supplier and the Company and/or any of its
affiliates (including, without limitation, making any negative statements or
communications about the Company and its affiliates).
(c)    During such Restricted Period, Employee will not, directly or indirectly,
acquire or attempt to acquire any business in the contiguous United States to
which the Company or any of its affiliates, prior to the Employee's Date of
Termination, has made an acquisition proposal relating to the possible
acquisition of such business by the Company or any of its affiliates, or has
planned, discussed or contemplated making such an acquisition proposal (such
business, an "Acquisition Target"), or take any action to induce or attempt to
induce any Acquisition Target to consummate any acquisition, investment or other
similar transaction with any person other than the Company or any of its
affiliates.
(d)    Employee understands, agrees, and hereby acknowledges that: (i) the
provisions of Sections 5(a) through 5(c) do not impose a greater restraint than
is necessary to protect the goodwill or other business interests of the Company
and any of its affiliates; (ii) such provisions contain reasonable limitations
as to time, scope of activity, and geographical area to be restrained; and (iii)
the consideration provided hereunder, including without limitation, any amounts
or benefits provided under the Plan, is sufficient to compensate Employee for
the restrictions contained in Sections 5(a) through 5(c) hereof. In
consideration of the foregoing and in light of Employee's education, skills and
abilities, Employee agrees that he will not assert that, and it should not be
considered that, any provisions of Sections 5(a) through 5(c) otherwise are
void, voidable or unenforceable or should be voided or held unenforceable.
Employee further understands, agrees, and acknowledges that there are legitimate
business interests at stake, that breach of Sections 5(a) through 5(c) would
harm the Company and any of its affiliates, that the restrictions and restraints
contained in Sections 5(a) through 5(c) are reasonable, and that they would not
restrict Employee's right to practice law.

5



--------------------------------------------------------------------------------




(e)    If, at the time of enforcement of Sections 4 or 5 of this Agreement, a
court shall hold that the duration, scope, or area restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed and directed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. Employee
acknowledges that he is a member of the Company's and its affiliates' management
group with access to the Company's and its affiliates' confidential business
information and his services are unique to the Company and its affiliates.
Employee therefore agrees that the remedy at law for any breach by him of any of
the covenants and agreements set forth in Sections 4 and 5 will be inadequate
and that in the event of any such breach, the Company and its affiliates may, in
addition to the other remedies which may be available to them at law, apply to
any court of competent jurisdiction to obtain specific performance and/or
injunctive relief prohibiting Employee (together with all those persons
associated with him) from the breach of such covenants and agreements and to
enforce, or prevent any violations of, the provisions of this Agreement. In
addition, in the event of a breach or violation by Employee of this Section 5,
the Restricted Period set forth in this Section shall be tolled until such
breach or violation has been cured.
(f)    Each of the covenants of Sections 4 and 5 are given by Employee as part
of the consideration for the benefits to be received by Employee under the Plan
and as an inducement to the Company to grant such benefits under the Plan and
accept the obligations thereunder.
(g)    Provisions of Section 5 shall not be binding on Employee if the Company
fails to perform any material obligation under the Plan, including, without
limitation, the failure of the Company to make timely payments of monies due to
Employee under Section 4.2 or Section 4.3, as the case may be, of the Plan;
provided, that (i) Employee has notified the Company in writing within 30 days
of the date of the failure of the Company to perform such material obligation
and (ii) such failure remains uncorrected and/or uncontested by the Company for
15 days following the date of such notice.
6.    The Employee further agrees and recognizes that as of the Date of
Termination, the Employee will have permanently and irrevocably severed the
Employee's employment relationship with the Company, that the Employee shall not
seek employment with the Company or any affiliated entity at any time in the
future, and that the Company has no obligation to employ him in the future.
Employee agrees that if he submits an application for employment with the
Company or any affiliated entity, such application may be summarily rejected
without consideration and without notice to Employee.
7.    The Employee further agrees that the Employee will not disparage or
subvert the Company or any Releasee, or make any statement reflecting negatively
on the Company, its affiliated corporations or entities, or any of their
officers, directors, managers, members, employees, agents or representatives,
including, but not limited to, any matters relating to the operation or
management of the Company or any Releasee, the Employee's employment and the
termination of the Employee's employment, irrespective of the truthfulness or
falsity of such statement. Further, the Company’s

6



--------------------------------------------------------------------------------




executive management will not disparage the Employee or make any statements
reflecting negatively on the Employee, or that are detrimental to the reputation
or stature of the Employee.
8.    Employee agrees to cooperate fully, subject to reimbursement by the
Company of reasonable out-of-pocket costs and expenses, with the Company and its
counsel with respect to any matter (including any litigation, investigation or
governmental proceeding) which relates to matters with which Employee was
involved during Employee's employment with the Company. Such cooperation shall
include appearing from time to time at the offices of the Company or the
Company's counsel for conferences and interviews and in general providing the
officers of the Company and its counsel with the full benefit of Employee's
knowledge with respect to any such matter. Employee agrees to render such
cooperation in a timely fashion and at such times as may be mutually agreeable
to the parties.
9.    In consideration for the Employee's promises as set forth herein, the
Company agrees to pay or provide to or for the Employee the payments and
benefits described in the Plan, the provisions of which are incorporated herein
by reference. Except as set forth in this Agreement, it is expressly agreed and
understood that Releasees do not have, and will not have, any obligations to
provide the Employee at any time in the future with any payments, benefits or
considerations other than those recited in this Section, or those required by
law, other than under the terms of any benefit plans which provide benefits or
payments to former employees according to their terms; the Indemnification
Agreement between the Employee and the Company dated July 31, 2009; and any
available D&O insurance coverage that the Company has, or may have, in
existence. The payments and benefits described in this Section will be payable
after the Date of Termination and following Employee's execution of this
Agreement and, following the Date of Termination, the Employee's execution of
the Release and the expiration of the revocation period described therein,
provided that Employee does not revoke this Agreement or the Release.
10.    The Employee understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him in consideration
for the Employee's acceptance and execution of, and in reliance upon the
Employee's representations in, this Agreement and the Release. The Employee
acknowledges that if the Employee had not executed this Agreement containing a
release of all claims against the Releasees, including, without limitation, the
covenants relating to confidentiality and non-disparagement and if he does not
execute the Release after the Date of Termination, the Employee would not have
been and will not be entitled to the payments and benefits set forth in the
Plan.
11.    The Employee acknowledges and agrees that this Agreement, the Release,
and the Plan supersede any other agreement the Employee has with the Company or
any Releasee as to the subjects set forth in this Agreement. To the extent
Employee has entered into any other enforceable written agreement with the
Company or any Releasee that contains provisions that are outside the scope of
this Agreement, the Release, and the Plan and are not in direct conflict with
the provisions in this Agreement or the Plan, the terms in this Agreement, the
Release, and the Plan shall not supersede, but shall be in addition to, any
other such agreement. Except as set forth expressly herein, no promises or
representations have been made to Employee in connection with the

7



--------------------------------------------------------------------------------




termination of the Employee's employment agreement, if any, or offer letter, if
any, with the Company, or the terms of this Agreement, the Release, or the Plan.
12.    The Employee agrees not to disclose the terms of this Agreement, the
Release, or the Plan to anyone, except the Employee's spouse, attorney and, as
necessary, tax/financial advisor. It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.
13.    The Employee represents that the Employee does not, without the Company's
prior consent, presently have in the Employee's possession any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the "Corporate
Records") provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Employee's prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Employee while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. The Employee acknowledges that all
such Corporate Records are the property of the Company. In addition, the
Employee shall promptly return in good condition any and all Company owned
equipment or property, including, but not limited to, automobiles, personal data
assistants, facsimile machines, copy machines, pagers, credit cards, cellular
telephone equipment, business cards, laptops, computers, and any other items
requested by the Company. As of the Date of Termination, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.
14.    Nothing in this Agreement or the Release shall prohibit or restrict the
Employee from: (i) making any disclosure of information required or protected by
law; (ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company's designated legal, compliance or human resources officers; or
(iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.
15.    The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Employee.
16.    The Employee agrees and recognizes that should the Employee breach any of
the obligations or covenants set forth in this Agreement, the Company will have
no further obligation to provide the Employee with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach to the fullest extent permitted by applicable
law. Further, the Employee acknowledges in the event of a breach of this
Agreement, Releasees may seek any and all appropriate relief for any such
breach, including equitable relief

8



--------------------------------------------------------------------------------




and/or money damages, attorneys' fees and costs. Notwithstanding the foregoing,
in the event the Company fails to perform any material obligation under the
Plan, including, without limitation, the failure of the Company to make timely
payments of monies due to Employee under Section 4.2 or Section 4.3, as the case
may be, of the Plan, this Release shall be null and void and Employee shall have
the right to pursue any and all appropriate relief for any such failure,
including monetary damages, attorneys' fees and costs; provided, that (i)
Employee has notified the Company in writing within 30 days of the date of the
failure of the Company to perform such material obligation and (ii) such failure
remains uncorrected and/or uncontested by the Company for 15 days following the
date of such notice.
17.    The Employee further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
18.    This Agreement and the Release and the obligations of the parties
hereunder shall be construed, interpreted and enforced in accordance with the
laws of the Commonwealth of Virginia.
19.    The parties agree that this Agreement and the Release shall be deemed to
have been made and entered into in Bristol, Virginia. Jurisdiction and venue in
any proceeding by the Company or Employee to enforce their rights hereunder is
specifically limited to any court geographically located in Virginia.
20.    The Employee certifies and acknowledges as follows:
(a)    That the Employee has read the terms of this Agreement, and that the
Employee understands its terms and effects, including the fact that the Employee
has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action
arising out of the Employee's employment relationship with the Company and the
termination of that employment relationship; and
(b)    That the Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Employee acknowledges
is adequate and satisfactory to him and which the Employee acknowledges is in
addition to any other benefits to which the Employee is otherwise entitled; and
(c)    That the Company advises the Employee (in writing) to consult with an
attorney before signing this Agreement; and
(d)    That the Employee does not waive rights or claims that may arise after
the date this Agreement is executed; and
(e)    That the Company has provided Employee with a period of twenty-one (21)
days within which to consider this Agreement, and that the Employee has signed
on the date

9



--------------------------------------------------------------------------------




indicated below after concluding that this General Release and Non-Disparagement
Agreement is satisfactory to Employee; and
(f)    The Employee acknowledges that this Agreement may be revoked by him
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period. In the event of a timely
revocation by the Employee, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------




Intending to be legally bound hereby, the Employee and the Company executed the
foregoing General Release and Non-Disparagement Agreement this 18th day of July,
2014.
 /s/  Vaughn R. Groves
Witness:
/s/ Teresa J. Darnell
EMPLOYEE
 
 



ALPHA NATURAL RESOURCES
SERVICES, LLC
By:
/s/ Gary W. Banbury
Witness:
/s/ Teresa J. Darnell
Name:
Gary W. Banbury
 
 
Title:
EVP - Administration and Support Services
 
 










11



--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE


This General Release (this "Release") is made as of this 1st day of September,
2014, by and between Alpha Natural Resources Services, LLC (the "Company") and
Vaughn R. Groves ("Employee").
WHEREAS, Employee's employment with the Company has terminated as of
September 1, 2014; and
WHEREAS, pursuant to the General Release and Non-Disparagement Agreement between
the Employee and the Company dated July 18, 2014 (the "Agreement"), the Company
has agreed to make certain payments to the Employee and to provide him with
certain benefits, subject to the execution of the Agreement and this Release.
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
1.    Consideration. Employee acknowledges that: (i) the payments and benefits
set forth in the Agreement constitute full settlement of all his rights under
the Agreement, (ii) he has no entitlement to any other separation pay or
separation benefits from the Company and its subsidiaries and affiliates, and
(iii) except as otherwise provided specifically in this Release and the
Agreement, the Company and its affiliates and subsidiaries do not and will not
have any other liability or obligation to him. Employee further acknowledges
that, in the absence of his execution of this Release, the payments and benefits
specified in the Agreement would not otherwise be due to him.
2.    Claims. (a)    The Employee, for and in consideration of the commitments
of the Company as set forth in Section 9 of the Agreement and the Key Employee
Separation Plan, and intending to be legally bound, does hereby REMISE, RELEASE
AND FOREVER DISCHARGE the Company, its affiliates, predecessors, subsidiaries
and parents, and their present or former officers, directors, managers,
stockholders, employees, members and agents, and its and their respective
successors, assigns, heirs, executors, and administrators and the current and
former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of the Company (collectively,
"Releasees") from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which the Employee ever had, now has, or
hereafter may have, whether known or unknown, or which the Employee's heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from any time prior to the date of this Release, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to the Employee's employment relationship with the
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Employee Retirement Income Security Act of 1974,




--------------------------------------------------------------------------------




and any other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys'
fees and costs. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.
(b)    To the fullest extent permitted by law, and subject to the provisions of
Section 14 and Section 16 of the Agreement, the Employee represents and affirms
that the Employee has not filed or caused to be filed on the Employee's behalf
any charge, complaint or claim for relief against the Company or any Releasee
and, to the best of the Employee's knowledge and belief, no outstanding charges,
complaints or claims for relief have been filed or asserted against the Company
or any Releasee on the Employee's behalf; and the Employee has not reported any
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company or any Releasee, to any member of the Company's or any Releasee's
legal or compliance departments, or to the ethics hotline, and has no knowledge
of any such improper, unethical or illegal conduct or activities. In the event
that there is outstanding any such charge, complaint or claim for relief,
Employee agrees to seek its immediate withdrawal and dismissal with prejudice.
In the event that for any reason said charge, complaint or claim for relief
cannot be immediately withdrawn with prejudice, Employee shall execute such
other papers or documents as the Company's counsel determines may be necessary
from time to time to have said charge, complaint or claim for relief dismissed
with prejudice at the earliest appropriate time. Nothing herein shall prevent
Employee from testifying in any cause of action when required to do so by
process of law or otherwise from engaging in activities set forth in Section 14
of the Agreement. Employee shall promptly inform the Company if called upon to
testify on matters relating to the Company.
(c)    Employee does not waive any right to file a charge with the Equal
Employment Opportunity Commission ("EEOC") or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.
(d)    Employee does not waive the right to challenge the validity of this
Release as a release of claims arising under the federal Age Discrimination in
Employment Act.
(e)    Employee does not waive rights or claims that may arise after the date
this Release is executed.
3.    Rescission Right. Employee expressly acknowledges and recites that (a) he
has read the terms of this Release, and that he understands its terms and
effects, including the fact that the Employee has agreed to RELEASE AND FOREVER
DISCHARGE the Releasees from any legal action arising out of the Employee's
employment relationship with the Company and the termination of that employment
relationship; (b) he has signed this Release voluntarily and knowingly in
exchange for the consideration described in the Agreement, which the Employee
acknowledges is adequate and satisfactory to him and which he acknowledges is in
addition to any other benefits to which the Employee is otherwise entitled; (c)
the Company advises the Employee (in writing) to consult with an attorney before
signing this Release; (d) he does not waive rights or claims that

2

--------------------------------------------------------------------------------




may arise after the date this Release is executed; (e) the Company has provided
him with a period of twenty-one (21) days within which to consider this Release,
and that the Employee has signed on the date indicated below after concluding
that this Release is satisfactory to him; and (f) this Release may be revoked by
him within seven (7) days after execution, and it shall not become effective
until the expiration of such seven (7) day revocation period. In the event of a
timely revocation by the Employee, this Release and the Agreement will be deemed
null and void and the Company will have no obligations hereunder.
4.    No Admission of Liability. Employee agrees and acknowledges that the
agreement by the Company described in this Release and in the Agreement, and the
settlement and termination of any asserted or unasserted claims against the
Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Employee.
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing General Release this 1st day of September, 2014.
 
Witness:
 
EMPLOYEE
 
 

ALPHA NATURAL RESOURCES
SERVICES, LLC
By:
 
Witness:
 
Name:
 
 
 
Title:
 
 
 






3